Case: 11-50182     Document: 00511654164         Page: 1     Date Filed: 11/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 3, 2011
                                     No. 11-50182
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIA GUADALUPE ORTIZ-AGUINAGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-164-1


Before DAVIS, DeMOSS, BENAVIDES, Circuit Judges.
PER CURIAM:*
        Maria Guadalupe Ortiz-Aguinaga (Ortiz) appeals the 46-month within
guidelines sentence imposed by the district court following her guilty plea
conviction for illegal reentry after deportation. Ortiz argues that the sentence
imposed is substantively unreasonable because it is greater than necessary to
meet the sentencing goals in 18 U.S.C. § 3553(a)(2), as it overstates the
seriousness of her offense, fails to provide just punishment, undermines respect
for the law, and is greater than necessary to deter future crime and to protect

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50182    Document: 00511654164      Page: 2   Date Filed: 11/03/2011

                                  No. 11-50182

the public. In particular, she asserts that the Guidelines effectively double count
her prior conviction by considering that offense in calculating her criminal
history score and also in imposing a 16-level increase in her base offense level.
Ortiz contends that her offense was simply an international trespass, that it was
mitigated by her motive for returning, which was to visit her son’s grave, and
that she will be deterred from reentering now that she understands the harsh
penalties attendant to returning to the United States.
      Because Ortiz did not raise these arguments before the district court, we
review only for plain error. See United States v. Mondragon-Santiago, 564 F.3d
357, 360-61 (5th Cir. 2009). This court has previously rejected the contention
that the illegal reentry Guidelines impermissibly double count a defendant’s
prior criminal history, as well as the contention that the Guidelines overstate
the seriousness of an illegal reentry offense based on the assertion that this is
effectively only an international trespass offense. See United States v. Duarte,
569 F.3d 528, 529-31 (5th Cir. 2009); United States v. Aguirre-Villa, 460 F.3d
681, 683 (5th Cir. 2006). Ortiz’s asserted motive for reentering the United
States does not establish that the district court plainly erred by imposing a
within guidelines sentence. See United States v. Gomez-Herrera, 523 F.3d 554,
565-66 (5th Cir. 2008).     Finally, her contention that the harsh penalties
associated with her offense will deter her from returning to the United States
serves to support the district court’s sentence. See § 3553(a)(2)(B) & (C).
      The district court considered the arguments Ortiz made at sentencing, the
facts of the case, and the appropriate statutory sentencing factors before
concluding that a within guidelines sentence was appropriate. That
determination is owed deference, and Ortiz’s disagreement with the district
court’s assessment of those factors is insufficient to establish plain error. See
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      AFFIRMED.



                                        2